DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 17-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “causing a first computing device to store the chroma component wherein the chroma component comprises a chroma track of the content item, and wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of the content item” (claims 2-3, 5-11 depends from claim 1)
independent claim 17: “sending, to a computing device, the luminance component, wherein the computing device is configured to perform a security analysis on the luminance component; and sending, to the computing device, based on the security analysis, the chroma component and the audio component” (claims 18-20 depends claim 17)
independent claim 21: “wherein the chroma track comprises a plurality of packets containing chroma data for one or more pixels of' the content item; and store, on a second computing device the luminance component and the audio component, wherein the second computing device is separate from the first computing device” (claims 22-30 depends from claim 21)
independent claim 31: “send, to a computing device, the luminance component. wherein the computing device is configured to perform a security analysis on the luminance component; and send, to the computing device, based on the security analysis, the chroma component and the audio component.” (claims 32-34 depends from claim 31)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484